In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 1/26/21 has been entered. Claims 1, 2, 8, and 19 have been amended and claims 21 – 24 added. Claims 1 – 13 and 18 – 24 are pending, of which claims 9 – 13 and 18 have been withdrawn from consideration.

Election/Restrictions
This application is in condition for allowance (for reasons provided below) except for the presence of claims 9 – 13 and 18 directed to a method of fabricating a modulator non-elected without traverse (according to Applicant’s response to 8/6/20 to a restriction requirement in the Office Action of 5/13/20).  The non-elected method does not require all of the limitations of allowed claims 1 and 19 and can be used for making a modulator having structural features 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Martin Regehr (Reg. No. 73,655) on 3/11/21 as a follow-up of a telephone interview on 3/9/21 during which the amendment was discussed.
The application has been amended as follows:
In the claims:
1.	(Currently Amended)	A modulator, comprising:
a portion of an optical waveguide, the optical waveguide comprising a rib extending upwards from a surrounding slab;
the rib having a first sidewall, and a second sidewall parallel to the first sidewall;
the rib including a first region of a first conductivity type, a second region of a second conductivity type different from the first conductivity type, and a third region of the first conductivity type;
the second region having: 
	a first portion parallel to and extending to the first sidewall, and 
	a second portion parallel to the second sidewall,

	a first portion being parallel to and extending to the second sidewall and extending to a top surface of the rib, and
	a second portion being parallel to and extending to the top surface of the rib and along the top surface of the rib, the second portion covering a part of the second region; 
the first region extending between the first portion of the second region and the second portion of the second region; and
the second portion of the second region being between the first region and the third region, 
wherein: 
		the first region is formed by ion implantation with an implantation energy sufficient for the ions to reach the center of the rib;
		the second region is formed by ion implantation with an implantation energy not sufficient for the ions to reach the center of the rib; and 
	the third region is formed by ion implantation with an implantation energy less than that of the ion implantation used to form the second region.

9 – 13. 	(Canceled)

18. 	(Canceled)

19.	(Currently Amended)	A modulator, comprising:

the rib having a first sidewall, and a second sidewall parallel to the first sidewall;
the rib including a first region of a first conductivity type, a second region of a second conductivity type different from the first conductivity type, and a third region having a lower carrier density than the first region;
the second region having: 
	a first portion parallel to and extending to the first sidewall, and 
	a second portion parallel to the second sidewall,
the third region having a first portion being parallel to and extending to the second sidewall, a bottom surface of the first portion of the third region being in direct contact with the first region; 
the first region extending between the first portion of the second region and the second portion of the second region; and
the second portion of the second region being between the first region and the third region, 
wherein: 
		the first region is formed by ion implantation with an implantation energy sufficient for the ions to reach the center of the rib;
		the second region is formed by ion implantation with an implantation energy not sufficient for the ions to reach the center of the rib; and 
	the third region is formed by ion implantation with an implantation energy less than that of the ion implantation used to form the second region.

21.	(Canceled) 	

22.	(Canceled) 		 

Reasons for Allowance
Claims 1 and 19 are allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over an optical waveguide modulator of the Wang – Dong combination.
Claims 1 and 19 are allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for an optical waveguide modulator having the recited features and, in particular, comprising three regions having the recited shapes and relative positions, the three regions formed by an ion implantation process according to the recited steps so that the second region is formed by ion implantation with an implantation energy not sufficient for the ions to reach the center of the rib. The claimed optical waveguide modulator with a folded/bent PN junction is illustrated in Figs. 4E and 4F for claims 1 and 19 respectively. The folded/bent PN junction has an extended total length and thereby improves/increases modulation efficiency. The (n-doped) second region (having an inverted U-shape and comprising the first (left) portion and the second (right) portion) is formed by an ion implantation process using a tilted direction (as shown in Fig. 3D) and an implantation energy not sufficient for the ions to reach the center of the rib. As a result, the second region can be produced with a relatively simple processing step and yet have an inverted U-shape which is required for enabling the PN junction shape in Figs. 1 and 19. On the contrary, while Dong 
Claims 2 – 8, 20, 23, and 24 are allowed by virtue of dependency on any one of claims 1 and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0102563 A1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896